Citation Nr: 0715007	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  99-13 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

When this case was previously before the Board in July 2003, 
the issue of entitlement to a compensable rating for a right 
knee disability was remanded to the RO for additional 
development.  Thereafter, by a November 2003 rating decision, 
the schedular evaluation for the veteran's right knee 
disability was increased to 10 percent disabling, effective 
from September 14, 1998.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his appeal with 
respect to the evaluation assignable for his right knee 
disability.  Accordingly, the claim remains in appellate 
status.

By a May 2005 rating decision, service connection for major 
depressive disorder was granted and a schedular rating of 30 
percent was assigned.  By a July 2005 communication, the 
veteran disagreed with this determination, claiming that an 
increased rating was warranted.  A statement of the case with 
respect to this issue was provided in November 2005; however, 
the veteran has not perfected his appeal by submitting a 
substantive appeal as required by 38 C.F.R. § 20.202.  
Therefore, the issue addressed in the November 2005 statement 
of the case is not before the Board for appellate 
consideration.


FINDING OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of pain and swelling but no ankylosis; 
recurrent subluxation or lateral instability; semilunar 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint; knee flexion limited to 30 
degrees; or knee extension limited to 15 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5299-5259 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

The veteran's right knee disorder is rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5260.  Diagnostic Code 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  Diagnostic Code 5259 provides a maximum 
evaluation of 10 percent for symptomatic removal of semilunar 
cartilage.  Because the veteran is in receipt of the maximum 
rating under this diagnostic code, it is not for application, 
however, the Board can consider evaluating the disability 
under other diagnostic codes.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such 
as that governing ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, limitation of 
flexion, limitation of extension, and impairment of the tibia 
and fibula.  Normal range of motion for the knee is zero 
degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board finds that the criteria for a 
rating in excess of 10 percent for the veteran's right knee 
disability are simply not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5257, 5258, 5260, 5261, and 5262.  In 
this regard, the medical evidence of record does not show the 
veteran to have ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, limitation of 
flexion, limitation of extension, or impairment of the tibia 
and fibula so as to warrant an evaluation in excess of 10 
percent.  

Specifically, the January 1999 VA examination report shows 
that the veteran had zero to 130 degrees of right knee motion 
with pain on full extension.  There was tenderness to 
palpation about the patelloffemoral joint and no instability.  
The October 2003 VA examination report shows that the veteran 
was able to extend the knee to within 10 degrees of full 
extension and he had 125 degrees of flexion.  The examiner 
noted that examination of the knee revealed marked guarding 
throughout the examination secondary to complaints of pain; 
pain on range of motion testing, particularly at maximum 
extension; marked tenderness to palpation, and no 
instability.  Moreover, a July 2004 report of VA examination 
shows that evaluation of the right knee revealed mild pain 
but "good" range of motion.  VA and private outpatient 
treatment records note the veteran's complaints of right knee 
pain; however, these records are silent with respect to 
findings of right knee limitation of motion and consistently 
note that the veteran's musculoskeletal structure has good 
strength throughout.  A November 2003 progress note reflects 
that the veteran complained of mild right knee pain and 
musculoskeletal examination revealed mild right knee pain on 
extension.  

The medical evidence of record does not demonstrate that the 
veteran's right knee disability is manifested by ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, limitation of flexion to 30 degrees, 
limitation of extension 15 degrees, or impairment of the 
tibia and fibula.  Accordingly, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5257, 5258, 5260, 5261, and 
5262.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation under Diagnostic Code 5003.  In this 
regard, it is noted that although the veteran's October 2001 
communication contends that he has right knee arthritis, 
there is no medical evidence to support this claim.  VA and 
private treatment records are silent with respect to X-ray 
findings of right knee arthritis.  As such, the veteran does 
not have the symptomatology contemplated by General Counsel 
in VAOPGCPREC 9-98.  Therefore, the Board finds that a 
separate evaluation under Diagnosis 5003 is not warranted.

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this 
regard, the Board observes that VA Office of the General 
Counsel issued an opinion stating that limitation of motion 
is a relevant consideration under Diagnostic Code 5259 and 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.  However, the veteran is 
already assigned the maximum schedular evaluation under 
Diagnostic Code 5259.  If a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, 
are not applicable.  The Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation of his right knee disability.

The Board acknowledges the contentions of the appellant and 
his family and friends with respect to the severity of his 
right knee disability; however, without any medical 
experience, the Board must find that their opinions have very 
limited probative value and are clearly outweighed by the 
medical evidence and facts cited above.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's right knee disability, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As a final matter, it is noted that review of the claims 
folder reveals compliance with the duties to notify and 
assist in 38 U.S.C.A. § 5100 et seq and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  By letter dated in August 2003, 
VA advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  The August 2003 letter advised the veteran to 
notify VA of any additional information or evidence that he 
believed would support his claim and give enough information 
about his records so that VA could request them from the 
person or agency who has them.  Thus, effectively notifying 
him to send any additional relevant information.  

Although this notice was delivered after the initial denial 
of the claim, VA subsequently readjudicated the claim based 
on all the evidence in November 2003 and December 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the appellant's claim is being denied, no disability 
rating or effective date will be assigned and, thus, there 
can be no possibility of any prejudice to the appellant.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, post service, and private medical records, VA 
examination reports, and he has submitted lay evidence in the 
form of written communications from him, his family, and 
friends.  In addition, this claim was remanded in July 2003 
to obtain additional medical evidence and afford the veteran 
another VA examination.  Thus, the Board finds that the 
evidence associated with the claims file adequately addresses 
the requirements necessary for adjudicating the claim decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  VA 
treatment records have been obtained and the veteran was 
afforded a VA examination in connection with the claim.  
While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and the 
appellant is not prejudiced by the Board's adjudication of 
his claim.


ORDER

The appeal is denied.  


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


